FILED
                            NOT FOR PUBLICATION                                MAY 23 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


PRINCESITA TALUCOD PAHUTAN,                      No. 06-75633

              Petitioner,                        Agency No. A072-172-463

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted May 13, 2011
                            San Francisco, California

Before: HUG and PAEZ, Circuit Judges, and WATSON, District Judge.**

       Princesita Talucod Pahutan (“Pahutan”), a native and citizen of the

Philippines, petitions for review of the Board of Immigration Appeals’ (“BIA”)

order dismissing her appeal from an immigration judge’s (“IJ”) decision denying

her motion to reopen on the basis of ineffective assistance of counsel. We have

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Michael H. Watson, District Judge for the U.S.
District Court for Southern Ohio, Columbus, sitting by designation.
jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of

a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we

deny the petition for review.

      The BIA did not abuse its discretion in denying Pahutan’s motion to reopen

on the ground that she failed to show she was prejudiced by her former counsel’s

conduct. See Iturribarria, 321 F.3d at 899–90 (holding that prejudice results when

the performance of counsel “was so inadequate that it may have affected the

outcome of the proceedings”) (internal quotation marks omitted).

      Even assuming that Pahutan could demonstrate that her prior counsel was

ineffective, the evidence presented in support of her motion to reopen was

insufficient to establish a prima facie case for cancellation of removal. Although

the evidence showed that Pahutan’s mother is elderly and frail, the evidence also

showed that she is cared for by Pahutan’s brother, and, as acknowledged by

Pahutan’s counsel at argument, Pahutan’s mother continues to live with her

brother. We thus conclude that the evidence Pahutan submitted is insufficient to

establish that her legal permanent resident mother would suffer “exceptional and

extremely unusual hardship” should Pahutan be removed. See 8 U.S.C. §

1229b(b)(1)(D).

PETITION FOR REVIEW DENIED


                                         2